PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/094,048
Filing Date: 16 Oct 2018
Appellant(s): Liu et al.



__________________
Clifton F. Richardson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0135024 A1 to Thomas et al. (hereinafter “Thomas”) in view of US 2010/0151238 A1 to Burmeister et al. (hereinafter “Burmeister”).

(2) Response to Argument
As an initial matter, the Examiner notes the claim recitation “an organic light emitting diode (OLED) cushioning film” is found only in the preamble of the claim.   The claims lack positive recitation of an OLED and do not otherwise require the use of the recited cushioning film as an OLED cushioning film.    
Appellant argues that the Examiner has failed to show that the porosity of the foamed layer was recognized in the prior art as a result effective variable, stating “there is no disclosure or suggestion that the porosity of the foamed layer may be changed to affect ‘mechanical characteristics and performance’” yet acknowledging the citations to Burmeister (¶¶ 0032-36) disclosing the use of foaming agents such as microballoons.  (Appeal Brief, p. 3.)
The Examiner respectfully disagrees; in ¶¶ 0032-36 of Burmeister, foaming agents such as microballoons are utilized to form the voids of the foamed layer, thus providing porosity (i.e., porosity is a measure of the void spaces in a material; porosity is a fraction of the volume of voids over the total volume).  Burmeister recognizes advantages of forming voids with microballoons in particular, which increase the material’s porosity.  Further, Burmeister states that a variety of types of microballoons of See Burmeister, ¶¶ 0036-38.)  Therefore, according to Burmeister, one of ordinary skill in the art would have recognized that a change in the concentration or type of microballoons used in foaming the layer would result in a different porosity, reflecting the altered amount of void space in the layer, which would affect mechanical characteristics of the layer such as strength, elasticity, etc.   
Appellant argues further that Burmeister suggests a porosity substantially higher than claimed and the Examiner has failed to show that the person of ordinary skill in the art would have reasonably expected that it would have been necessary to reduce substantially the porosity of Thomas in view of Burmeister to achieve any desired mechanical characteristics and performance.  (Appeal Brief, p. 3.)  Appellant has calculated the porosity of examples disclosed by Burmeister to be at least 92%, assuming an unfoamed polyethylene has a density of at least 857 kg/m3.  (Appeal Brief, p. 3.)
The Examiner respectfully disagrees; Burmeister discloses “foams ought as far as possible not to exceed a density of 500 kg/m3.”  (Burmeister, ¶ 0040.)  Assuming the accuracy of Appellant’s stated unfoamed polyethylene density value of 857 kg/m3, the porosity would be equal to (857-500)/857 = 0.41 or 41% (where porosity = void volume /total volume).  Further, it is noted that Appellant’s specification does not indicate criticality of the recited 10-40% porosity range; rather, ranges as large as 5-50% are disclosed.  (Specification, p. 4, lines 8-11.)  Thus, since the claimed ranges of porosity are close to the prior art ranges and also do not produce a new and unexpected result which is different in kind and not 
Lastly, Appellant argues that a person of ordinary skill in the art would not have reasonably looked to a reference relating to bonding optoelectronic components in deciding how to modify elastic laminates for use in disposable articles.  (Appeal Brief, p. 4.)
The Examiner respectfully disagrees; the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Thomas and Burmeister disclose films comprising a foamed layer, the foamed layer comprising olefin-styrene block copolymer and tackifier.  One of ordinary skill in the art would have been motivated to look to various uses of similar olefin-styrene block copolymer and tackifier containing materials, especially in applications having similar concerns, e.g. water permeability (Burmeister ¶ 0054; Thomas ¶¶ 0027-28), strength, for the purpose of modifying the material to create the desired properties.  One of ordinary skill in the art would appreciate that the variability of process is reflected in the varying mechanical properties of the film produced; this is acknowledged both by Thomas and Burmeister in their disclosures of various materials, concentrations, and production conditions utilized (see, e.g., Thomas, Table 1; Burmeister, ¶¶ 0035-39, 43).    
In response to Appellant’s argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Thomas to include the tackifier as disclosed in Burmeister for the purpose of improving film performance by lowering the water vapor transmission rate (Burmeister, ¶ 0054). 
 	Appellant argues that the film of Thomas would not benefit from a reduced water vapor transmission rate (Appeal Brief, p. 4).
In response, the film of Thomas is disclosed for use in “infection control products” such as surgical gowns, drapes, face masks, shoe coverings, bandages (Thomas, ¶ 0027) where one of ordinary skill in the art would have recognized the importance of controlling moisture movement through the film.  

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Candice Chan/Examiner, Art Unit 2813                                                                                                                                                                                                        

Conferees:
/KHAJA AHMAD/Acting SPE and Primary Examiner, Art Unit 2813           
                                                                                                                                                                                             /JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal